Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 1 of 80 Page ID #:1812
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 2 of 80 Page ID #:1813
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 3 of 80 Page ID #:1814
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 4 of 80 Page ID #:1815
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 5 of 80 Page ID #:1816
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 6 of 80 Page ID #:1817
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 7 of 80 Page ID #:1818
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 8 of 80 Page ID #:1819
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 9 of 80 Page ID #:1820
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 10 of 80 Page ID
                                  #:1821
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 11 of 80 Page ID
                                  #:1822
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 12 of 80 Page ID
                                  #:1823
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 13 of 80 Page ID
                                  #:1824
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 14 of 80 Page ID
                                  #:1825
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 15 of 80 Page ID
                                  #:1826
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 16 of 80 Page ID
                                  #:1827
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 17 of 80 Page ID
                                  #:1828
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 18 of 80 Page ID
                                  #:1829
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 19 of 80 Page ID
                                  #:1830
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 20 of 80 Page ID
                                  #:1831
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 21 of 80 Page ID
                                  #:1832
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 22 of 80 Page ID
                                  #:1833
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 23 of 80 Page ID
                                  #:1834
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 24 of 80 Page ID
                                  #:1835
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 25 of 80 Page ID
                                  #:1836
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 26 of 80 Page ID
                                  #:1837
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 27 of 80 Page ID
                                  #:1838
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 28 of 80 Page ID
                                  #:1839
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 29 of 80 Page ID
                                  #:1840
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 30 of 80 Page ID
                                  #:1841
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 31 of 80 Page ID
                                  #:1842
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 32 of 80 Page ID
                                  #:1843
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 33 of 80 Page ID
                                  #:1844
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 34 of 80 Page ID
                                  #:1845
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 35 of 80 Page ID
                                  #:1846
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 36 of 80 Page ID
                                  #:1847
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 37 of 80 Page ID
                                  #:1848
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 38 of 80 Page ID
                                  #:1849
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 39 of 80 Page ID
                                  #:1850
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 40 of 80 Page ID
                                  #:1851
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 41 of 80 Page ID
                                  #:1852
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 42 of 80 Page ID
                                  #:1853
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 43 of 80 Page ID
                                  #:1854
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 44 of 80 Page ID
                                  #:1855
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 45 of 80 Page ID
                                  #:1856
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 46 of 80 Page ID
                                  #:1857
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 47 of 80 Page ID
                                  #:1858
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 48 of 80 Page ID
                                  #:1859
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 49 of 80 Page ID
                                  #:1860
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 50 of 80 Page ID
                                  #:1861
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 51 of 80 Page ID
                                  #:1862
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 52 of 80 Page ID
                                  #:1863
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 53 of 80 Page ID
                                  #:1864
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 54 of 80 Page ID
                                  #:1865
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 55 of 80 Page ID
                                  #:1866
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 56 of 80 Page ID
                                  #:1867
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 57 of 80 Page ID
                                  #:1868
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 58 of 80 Page ID
                                  #:1869
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 59 of 80 Page ID
                                  #:1870
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 60 of 80 Page ID
                                  #:1871
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 61 of 80 Page ID
                                  #:1872
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 62 of 80 Page ID
                                  #:1873
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 63 of 80 Page ID
                                  #:1874
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 64 of 80 Page ID
                                  #:1875
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 65 of 80 Page ID
                                  #:1876
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 66 of 80 Page ID
                                  #:1877
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 67 of 80 Page ID
                                  #:1878
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 68 of 80 Page ID
                                  #:1879
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 69 of 80 Page ID
                                  #:1880
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 70 of 80 Page ID
                                  #:1881
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 71 of 80 Page ID
                                  #:1882
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 72 of 80 Page ID
                                  #:1883
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 73 of 80 Page ID
                                  #:1884
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 74 of 80 Page ID
                                  #:1885
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 75 of 80 Page ID
                                  #:1886
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 76 of 80 Page ID
                                  #:1887
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 77 of 80 Page ID
                                  #:1888
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 78 of 80 Page ID
                                  #:1889
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 79 of 80 Page ID
                                  #:1890
Case 5:17-cv-00002-JGB-KK Document 48-3 Filed 10/11/18 Page 80 of 80 Page ID
                                  #:1891
